Citation Nr: 1751807	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  97-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a combined rating in excess of 40 percent for right knee patellofemoral syndrome from August 5, 1999.

2.  Entitlement to a higher disability rating for total left knee replacement, initially rated as 10 percent (previously evaluated as status post arthroscopy with status post medial meniscal tear, chondromalacia with lose body and well healed scar) prior to May 1, 2018, currently rated as 30 percent.

3.  Entitlement to a compensable rating for right thumb nail deformity and limitation of motion of the interphalangeal joint of the right thumb, residuals of cellulitis and excision of the base of the thumbnail.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Entitlement to service connection for a psychiatric condition to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 and July 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and from an August 2016 rating decisions.  The agency of original jurisdiction (AOJ) is currently the RO in Montgomery, Alabama.  

This case has been before the Board several times, and its history has been summarized in previous Board decisions.  In April 2016, the Board denied the claims for increased ratings for bilateral knee and right thumb disabilities and entitlement to a TDIU.

The Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court) and in an April 2017 Joint Motion for Remand (Joint Motion) of the Veteran and the Secretary of VA (the parties) requested that the Court vacate and remand the Board's decision to the extent that it did not consider whether the Veteran is entitled to a compensable rating for his service-connected right thumb disability pursuant to 38 C.F.R. §4.59 and also to schedule examination of the bilateral knees.  As discussed in the Remand below, in a May 2017 Order, the Court granted the Joint Motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary prior to appellate review of the claim for a higher rating for the claim for an increased rating for bilateral knee and right thumb disabilities. 

Increased Ratings Bilateral Knees

With respect to the Veteran's bilateral knee disabilities, pursuant the April 2017 JMR, the Parties agreed that a new examination and opinion were necessary and the opinion should address whether the Veteran suffers additional limitation of motion during a flare-up, or an explanation as to why such detail could not feasibly be provided.

Increased Rating Right Thumb

In the JMR, the Parties agreed that the April 2016 Board decision provided inadequate reasons or bases for denying a compensable rating for the service-connected right thumb disability pursuant under 38 C.F.R. §4.59.

The Parties agreed that the April 2016 Board decision noted the medical evidence showed the Veteran repeatedly reported his thumb caused him pain, particularly on use.  But, that the Board's analysis concluded that "the Veteran is not shown to have limitation of motion of the thumb, to include subjective symptoms of pain, which causes functional impairment to a compensable degree."  38 C.F.R. § 4.59." 

To ensure that the record reflects the current extent of the disability, an examination, with findings responsive to the pertinent rating criteria, is needed to include a rating based on functional loss due to painful, nonlimited motion of the thumb.  Therefore, the Veteran should be scheduled for an updated VA examination of his right thumb disability on remand.  

Finally, during the appeal period, the United States Court of Appeals for Veterans Claims (Court) has recently held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  Thirty-eight C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, range of motion testing in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, is now required to adequately evaluate the Veteran's bilateral knee disabilities. 

The VA general medical examinations of record do not address passive and active motion in nonweight-bearing condition.  Nor did the examiner include an assessment of pain upon both active and passive range of motion, and in weight bearing and non-weight bearing.  In addition, although the VA examination reports indicated pain caused additional functional loss upon abduction, the examiners did not express functional loss in degrees of additional range of motion lost during flare-ups and after repetition.  These findings are required by VA regulations as interpreted by courts.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran must be afforded a new examination that includes all necessary information discussed above.

Additionally, in the recent case of Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court addressed the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the Court reinforced that to be adequate, a VA examination of the joints must follow specific requirements.  
The Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Summarizing De Luca, the Court found that to be adequate, an examination although acknowledging that the Veteran was not then suffering from a flare of any conditions, must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, pursuant to De Luca, and its progeny, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  DeLuca v. Brown, 8 Vet.App. 202 (1995).
The Court further explained that DeLuca's requirements are reflected in the VA Clinician's Guide, which "provides information for performing examinations that meet the requirements of federal law" and "explains the law in clinical terms."  VA Clinician's Guide § 0.1 (March 2002).  The Court explained that when conducting evaluations for musculoskeletal disabilities, examiners are instructed to inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  See generally id., ch. 11.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Additionally, the Court explained that in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), the Board could treat as adequate an examiner's statement that he or she could not offer an opinion without resorting to speculation.  First, it must be clear that an examiner has "considered all procurable and assembled data" before stating that an opinion cannot be reached.  Id. at 390 (internal quotation marks omitted).  The Court further explained that when the record is unclear as to whether a VA examiner has done this-for example, "by obtaining all tests and records that might reasonably illuminate the medical analysis"-the Board must remand the matter for clarification or additional development.  Id.  Second, the examiner must explain the basis for his or her conclusion that a non-speculative opinion cannot be offered.  Id.  The Court concluded it must be apparent that the inability to provide an opinion without resorting to speculation "reflect[s] the limitation of knowledge in the medical community at large" and not a limitation-whether based on lack of expertise, insufficient information, or unprocured testing-of the individual examiner.  Id.  As part of this obligation, a VA examiner should identify when specific facts cannot be determined.  Id.

The Court summarized that neither the law nor VA practice requires that an examination be conducted during a flare for the functional impairment caused by flares to be taken into account.  Instead, DeLuca and its progeny clearly, albeit implicitly, anticipated that examiners would need to estimate the functional loss that would occur during flares, as is evident from the facts in DeLuca indicating that his left shoulder disorder flared only "at times."  8 Vet.App. at 204; see, e.g., Mitchell v. Shinseki, 25 Vet.App. 44 (2011) (finding inadequate a medical opinion where an examiner did not offer an opinion as to additional function loss during flares "despite noting the appellant's assertions" regarding the frequency, duration, and severity of those flares); cf. Petitti v. McDonald, 27 Vet.App. 415, 429-30 (2015) (holding that credible lay evidence of functional loss due to pain, including during flare periods, observed outside of the VA examination context could constitute objective evidence in support of an evaluation).

TDIU

Here, the matter of entitlement to service connection for bilateral knee and right thumb disabilities could have a substantial effect on the merits of the Veteran's TDIU claim and, therefore, intertwined with the other issues in appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Manlincon Claims

Finally, the record reflects that the Veteran filed a notice of disagreement (NOD) with the August 2016 rating decision that denied service connection for a psychiatric disability, but no Statement of the Case has been issued.  Hence, a remand is required.  38 C.F.R. § 19.9(c) (2017); Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case addressing the issues of service connection for PTSD.  Return that issue to the Board only if he perfects the appeal.

2.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for bilateral knee and right thumb disabilities, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the pelvic fracture and separation of the symphysis pubis with low back pain should be reported in detail.   

3.  The examiner must describe, in detail, all symptomatology of the Veteran's bilateral knee and right thumb disabilities.  The VA examiner must determine whether there is any weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Range of motion testing should be conducted for both active and passive motion, and both with and without weight bearing of the bilateral knees.  

4.  The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the examiner should test for painful motion in active motion, passive motion, weight-bearing, and nonweight-bearing, in connection with bilateral knee disabilities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's bilateral knee and right thumb disabilities is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

5.  The examination must comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Specifically, an opinion must be provided as to whether bilateral knee and right thumb disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the bilateral knees and right thumb, and to what degree, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain.  A complete rationale for all opinions should be provided.  

If the examiner determines the Veteran is not currently suffering from a flare of any conditions, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  

As noted in the instructions of the appropriate DBQ, the examiner is requested to inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, they affect functional impairment.  

A complete rationale for all opinions expressed is required.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



